This is my first address
to this body in my capacity as the Prime Minister of
Croatia. I feel privileged to be able to present the
Assembly with the Croatian Government’s strategic
priorities in the domain of foreign policy.
I would like at the outset to congratulate Minister
Jean Ping on his assumption of the presidency of the
General Assembly and to wish him every success in
performing his highly important task. He can rely fully
on Croatia’s support and cooperation.
For the first time, Croatia is addressing the
General Assembly as a candidate country for
membership in the European Union. Today, I would
like to share with you Croatia’s position with respect to
the most important tasks facing the United Nations at
this time of great multilateral challenges.
The very fact that so many heads of State and
Government leaders have gathered here in New York to
mark the beginning of the fifty-ninth General
Assembly session serves as a telling affirmation that
multilateralism is a driving force in global politics and
confirms that we live in no ordinary times.
The world at the beginning of the twenty-first
century is profoundly different from the one in which
the Berlin wall started to crumble. Never before have
we faced so many opportunities stemming from new
technologies and enhanced regional and global
cooperation. And seldom have we encountered as many
threats and challenges as we do today.
Tragic events in recent years, from New York to
Moscow, from the Middle East all the way to Southern
Asia have confirmed that terrorism currently stands out
as the most pressing threat to our world, taking, as it
has, thousands of innocent lives at random. Equally
dangerous is the threat of weapons of mass destruction
(WMDs). We must resort to all means necessary to
prevent the proliferation of these vehicles of death. If
the two evils of terrorism and WMDs are synergized,
they could bring upon mankind an unforeseeable level
of destruction.
Therefore, we must not relax our efforts in the
fight against global terrorism nor neglect the deadly
impact of WMDs. These issues must remain at the top
of our priorities; any hesitation to address them in a
timely and appropriate manner could have unforgiving
consequences.
The United Nations should continue to play a
decisive role in our quest for a stable, secure and
prosperous world. Croatia welcomes the reports of the
Secretary-General on the work of the United Nations
(A/59/1) and the implementation of the Millennium
Declaration (A/59/282). I would particularly like to
commend his reform efforts to date. He has identified
many challenges to the United Nations and we should
not hesitate to meet them. We particularly share his
assessment that the United Nations requires adequate
security and institutional agility to adapt to changing
circumstances in the world. The Security Council has a
paramount responsibility in that regard, but we must
not overlook the role of the General Assembly, whose
potential is far from being explored to the fullest.
Regarding Security Council reform, Croatia
supports the enlargement of the Council in all
categories of membership, based on appropriate
regional representation.
Let us make the United Nations even more
relevant, with a range of inventive and collaborative
approaches that will increase the effectiveness of our
joint efforts and result in the Organization’s increased
capability to respond to the needs and realities of the
new century.
The credibility of the United Nations does not
depend solely on the political will of its Member States
and its capacity to manage crises. It also depends on its
39

capacity to respond to the expectations of those who
are in dire need of assistance, who cannot protect
themselves from imbalances and injustice. We cannot
shy away from seeking all available solutions to the
fundamental global challenges we face today, including
extreme poverty, drug smuggling, the spread of deadly
diseases and global climate change. Globalization
needs to be mastered; the opportunities it offers need to
be assessed and its excesses rectified.
Finding appropriate answers to those fundamental
questions requires multilateral cooperation, with a
viable and effective United Nations at its core. We all
wish to see a strong and decisive United Nations that is
capable of effectively responding to current and future
challenges, but this cannot happen by default. It
depends solely on the contribution and dedication of
each and every Member State.
Croatia gained extensive experience in post-
conflict management after the war that was imposed
upon it in the 1990s, especially in the fields of refugee
return, confidence building, prosecuting war crimes,
economic reconstruction and the reintegration of war-
torn areas with the rest of the country. We stand ready
to contribute our knowledge and share it with those
who need it.
In confronting alarming challenges, such as
security, poverty, terrorism, pandemics and
environmental issues, collective action is most likely to
yield the best results, since not even the most powerful
among us can bear the burden alone.
At this very moment, Croatian peacekeepers are
participating in seven United Nations peacekeeping
missions. We are determined to further intensify our
participation in United Nations peacekeeping missions
with respect to the composition and number of troops
deployed, as well as the theatres of operation.
We will continue to support the training of
peacekeepers from newest troop-contributing
countries — whether provided directly or under the
auspices of the United Nations — by receiving foreign
officers as attendees of the relevant training courses in
the Republic of Croatia, as well as by sending Croatian
instructors to organize and conduct courses in the
newest troop-contributing countries.
Croatia has presented its candidacy for
membership in the Security Council for the 2008-2009
term. Our membership would not only represent a great
tribute to my country, but also a recognition of all the
effort that has been fruitfully invested in the peace and
stability of South-East Europe.
We are proud of our achievements since
becoming a United Nations Member State in May
1992. From being part of a European powder keg,
Croatia grew into one of the key generators and
promoters of stability in South-East Europe and
beyond. With a growing economy, a greatly expanded
highway network and a blossoming tourism industry,
Croatia is firmly oriented towards the future. And I can
state with confidence that the best is yet to come.
Croatia has successfully embarked upon the road
of Euro-Atlantic integration, with a clear goal of
European Union and NATO membership. The bedrock
of Croatia’s foreign policy remains good bilateral
relations with all our neighbours and beyond, cross-
border and regional cooperation and constructive
multilateralism.
My country is speedily preparing for the opening
of accession negotiations with the European Union in
early 2005. We are confident that Croatia will fully
meet all the criteria required in this demanding process
on time. We have already demonstrated our reform and
decision-making abilities through the fulfilment of the
Copenhagen criteria required for European Union
candidate status. This has been far from easy, but in the
end, Croatia’s success demonstrates that hard work and
reform-oriented policies are the best possible
investment in a country’s future.
Croatia is ready to serve as a model country in
South-East Europe, encouraging and assisting our
neighbours to realize their Euro-Atlantic ambitions.
The prospect of EU membership has proved to be the
best incentive for the countries of Central and south-
east Europe to implement comprehensive political,
economic, institutional and democratic reforms.
A unified Europe is no longer a dream; it is a
reality upon which the prosperity and security of the
entire continent is based. The European Union is
economic prosperity and cooperation; it is stability and
security; but, above all, it is its values that stand out so
strongly. We all share the same values, the same
principles and the same dedication.
A famous Croatian poet, Dobrisa Cesaric, wrote a
poem about a waterfall whose beauty and might are
40

created by thousands of small drops of water. Croatia’s
drop is a part of this wonder, called “one Europe”.
Croatia is determined to contribute to the best of
its ability to the success of this Organization and to the
principles on which it is based. Too often we fail to
fathom the true meaning of a phrase that is much more
than the mere name of our Organization: the United
Nations.
The United Nations — there can be no better
global formula in the face of the mounting challenges
and the potential, burdens, hopes and expectations of
the new century.